Title: To Thomas Jefferson from Phanuel Bishop, 15 February 1807
From: Bishop, Phanuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Mr. Speakres Boarding House near Pennsylvania Avenue.—Monday 16.th of February. 1807
                        
                        I Received your kind invitation to Dine on tuesday Next, for which I thank your Excellency. I senseblely fele
                            the honour Dun me, and wold attend agreable to invitation if my health wold permit. But I am Very much out of health, and
                            hope your Excellency will Excuse me—
                        Sir. Permit me at this time, to take my Leave, and farewel of your Excellency, hoping your Life and health may
                            be presarvid for many years to Come, and in all Public and Private Concerns, your Excellencys Decisions will be guided by
                            that Being whose Counsels cannot Err, which is the Earnest wish of your Excellencys —obediant Humble Servent
                                            
                            
                            Phanuel Bishop
                     
                        
               